DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 03/09/2021.
Claims 1, 7, 10, 13, 16-17, 19, 21, and 23-27 have been amended.
Claims 25 and 27 are interpreted under 35 U.S.C. 112f.
Double patenting rejection to claims 1, 21 and 24-27 is withdrawn in view of Applicant filed and approved Terminal Disclaimer.
Objection to claims 1-20 is withdrawn in view of Applicant amendment.
The 35 U.S.C. 112 rejection to claims 7, 10, 13-17, 19, 21-23 and 26-27 is withdrawn in view of Applicant’s amendment.
Claims 1-27 are allowed with entering examiner’s amendment listed below.

Information Disclosure Statement
The information disclosure statements filed 12/22/2020 has been placed in the application file and the information referred to therein has been considered.

Terminal Disclaimer
The terminal disclaimer filed on 3/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10768938 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Ms. Donghua Deng (Reg#:70622) on 3/19/2021 to obviate potential 35 U.S.C. 112 and informality issues, and to put the application in condition for allowance.
The application has been amended as follows: 

IN THE CLAIMS
Please amend claims 1, 4, 7-8, 10, 13, 15-18 and 25:

Claim 1:
            In line 17, please delete word “to” before words “then issue”. 

Claim 4:
In line 4, please delete word “to” before words “then issue”. 

Claim 7:
            In line 2, please replace words “a trace stream” with -- the trace stream --.

	 In line 6, please delete word “associated” before “branch-future instruction”. 

Claim 8:
            In line 2, please insert word -- the -- after word “maintains”. 


            In line 2, please replace words “a trace stream” with -- the trace stream --. 

In line 6, please delete word “associated” before “branch-future instruction. 

Claim 13:
            In line 3, please insert word -- the -- before words “branch control information”. 

Claim 15:
            In line 2, please replace “that a branch” with -- that the branch --. 

In line 4, please insert words -- that has been handled -- after word “branch”. 

Claim 16:
            In line 2, please replace words “that a branch” with -- that the branch --. 

	 In line 4, please replace words “a branch” with -- the branch --. 

In line 5, please insert words -- that has been -- after word “branch”. 

Claim 17:
            In line 2, please insert words -- to the target address -- after words “the branch”. 

In line 5, please insert words -- to the target address -- after words “the branch”. 

Claim 18:
In line 14, please replace words “a branch” with -- the branch --. 

Claim 25:
            In line 17, please delete word “for” before words “then issuing”. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Previous cited Uzelac (Uzelac et al., “Using Branch Predictors and Variable Encoding for On-the-Fly Program Tracing”, 2014) discloses the limitation about an input interface to receive instruction execution information from processing circuitry including a branch-future instruction that indicates an identified instruction following said branch-future instruction, execution of the branch-future instruction being such that said identified instruction, causes the processing circuitry to branch to a target address identified by the branch-future instruction; trace generation circuitry to generate from the instruction execution information a trace stream comprising a plurality of trace elements indicative of execution by the processing circuitry of predetermined instructions within said sequence; and a branch control cache to store branch control information derived from said branch-future instruction; the trace generation circuitry being arranged to detect, based on the branch control information stored in the branch control cache, when the identified instruction has been encountered by the processing circuitry, and to then issue within the trace stream a trace element to indicate that a branch to the target address has occurred.
Uzelac does not explicitly disclose the input interface to receive instruction execution information from processing circuitry indicative of a sequence of instructions executed by the processing circuitry and subsequent encountering the identified 
D’Sa (D’Sa et al., US 6,055,630) discloses the input interface to receive instruction execution information from processing circuitry indicative of a sequence of instructions executed by the processing circuitry and when encountered in said sequence by the processing circuitry, causes the processing circuitry to branch to a target address identified by the branch-future instruction.
However, Uzelac modified by D’Sa does not explicitly disclose the limitation about the identified instruction in the sequence causes execution of the identified instruction to be prevented and instead causes the processing circuitry to branch to a target address identified by the branch-future instruction irrespective of the form of the identified instruction.
Therefore, in view of the recited apparatus comprising: “an input interface to receive instruction execution information from processing circuitry indicative of a sequence of instructions executed by the processing circuitry, said sequence including 
Consequently, claim 1 is allowed. Claims 2-20 are also allowed due to their dependency on allowable independent claim 1.

Further in view of the recited apparatus comprising: “an input interface to receive a trace stream comprising a plurality of trace elements indicative of execution by processing circuitry of predetermined instructions within a sequence of instructions executed by the processing circuitry, said sequence including a branch-future 
Consequently, claim 21 is allowed. Claims 22-23 are also allowed due to their dependency on allowable independent claim 21.

Consequently, claim 24 is allowed.

Furthermore, in view of the recited apparatus comprising: “ input interface means for receiving instruction execution information from processing circuitry indicative of a 
Consequently, claim 25 is allowed. 
Moreover, in view of the recited method for “processing a trace stream generated to indicate instruction execution by processing circuitry, comprising: receiving the trace stream comprising a plurality of trace elements indicative of execution by the processing circuitry of predetermined instructions within a sequence of instructions executed by the processing circuitry, said sequence including a branch-future instruction that indicates 
Consequently, claim 26 is allowed. 

Further, in view of the recited apparatus comprises: “an input interface means for receiving a trace stream comprising a plurality of trace elements indicative of execution by processing circuitry of predetermined instructions within a sequence of instructions executed by the processing circuitry, said sequence including a branch-future 
Consequently, claim 27 is allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Falcon et al., "BETTER BRANCH PREDICTION THROUGH PROPHET/CRITIC HYBRIDS" discloses a method for predicting branch instruction;
Driesen et al., "Accurate Indirect Branch Prediction" discloses a method for predicting indirect branch based on different addresses from full-predication address to hybrid predictor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.

/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                                
/S. Sough/SPE, Art Unit 2192